Lathrop, J.
This is a petition for a writ of certiorari by the mayor of the city of Lowell against the city clerk of that city, seeking to have a certain joint order of the city council of that city, redistricting the city into a new division of wards, declared illegal. The case was heard by a single justice of this court, who ordered a decree to be entered dismissing the petition, and, at the request of the petitioner, reported the case for our consideration.
No question is. made as to the proper passing of the order by the city council. The mayor attempted to veto the order, and the only question is whether the veto had any force or effect. The vetó in question was dated April 13, 1905, and was addressed to the city council of the city of Lowell, and signed by the mayor. It was in these words : “ I herewith return without my approval joint order entitled 1 Providing for a new division of the territory of the city of Lowell into wards.’ ” By the B. L. c. 26, § 9, the mayor was required, if he disapproved of the order, to return it, “ with his objections in writing.” The so called veto contained no statement of objections, and was of no effect.
The language of the Constitution of the United States and of this Commonwealth is the same in substance as that in the statute above cited. U. S. Const, art. 1, § 7. Mass. Const, c. 1, § 1, art. 2. The reason why it is necessary that the objections *371should be stated is plain. It is that the body passing the order should have an opportunity to weigh and consider the objections, and determine whether it is right or wrong. Harpending v. Haight, 39 Cal. 189, 199. Truesdale v. Rochester, 33 Hun, 574, 576. People v. Bowen, 21 N. Y. 517, 521 et seq.
J. W. McEvoy, for the plaintiff.
J. G. Hill, for the defendants.
In this country the absolute veto is unknown; the qualified or limited veto is all an executive has. Harpending v. Haight, 39 Cal. 189, 201. People v. Board of Councilmen, 20 N. Y. Supp. 51, 52. Cooley, Const. Lim. (6th ed.) 184.
The attempt on the part of the mayor to return an absolute veto was of no effect.

Petition denied.